NOT DESIGNATED FOR PUBLICATION

                                           No. 122,689

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    ORVILLE WILLIAM SIEG,
                                          Appellant,

                                                  v.

                                      JOE NORWOOD, et al.,
                                           Appellees.


                                 MEMORANDUM OPINION

       Appeal from Norton District Court; PRESTON PRATT, judge. Opinion filed October 23, 2020.
Affirmed.


       Bradley T. Steen, of Law Office of B. Truman Steen, LLC, of Ellsworth, for appellant.


       Robert E. Wasinger, legal counsel, of Kansas Department of Corrections, for appellee.


Before MALONE, P.J., BUSER and POWELL, JJ.


       PER CURIAM: This is an appeal by Orville William Sieg of the district court's
summary denial of his K.S.A. 2019 Supp. 60-1501 petition following a correctional
facility's finding of a disciplinary violation. Upon our review, we hold the district court
did not err and, as a result, we affirm the summary denial.


                         FACTUAL AND PROCEDURAL BACKGROUND

       On November 14, 2019, Sieg, an inmate at the Norton Correctional Facility, was
given a disciplinary report after a search of his cell. During the search, a correctional
officer seized a lined notebook and three pieces of loose paper from Sieg's cell. The next
                                                  1
day, Sieg was served with a disciplinary report because "propaganda was in the body of
the paperwork" which allegedly violated K.A.R. 44-12-325(c).


       K.A.R. 44-12-325(c) is an administrative regulation, which provides in relevant
part: "Inmates shall not possess any item, whether in its original condition or in an
altered state, associated or identified with any security threat group." A security threat
group is defined as "any ongoing formal or informal organization, association, or group
of three or more persons with a common name or identifying sign or symbol, but without
specific approval by the warden." K.A.R. 44-12-325(c). Violation of this regulation is a
class I offense. K.A.R. 44-12-325(c).


       Sieg sought dismissal of the disciplinary violation and return of his papers,
arguing that his paperwork did not constitute a security threat. Upon review, a Kansas
Department of Corrections (KDOC) employee informed Seig that "[t]he evidence
contain[ed] writings of the ideology of Sovereign Citizenship" and that "[S]overeign
[C]itizenship is managed as a Security Threat Group" within KDOC. Sieg requested
information regarding the rule that identifies Sovereign Citizens as a security threat
group. A KDOC employee responded: "IMPP [Internal Management Policy and
Procedure] 12-105D (Security Threat Groups Identification and Management)" governs
security threat identification and "[t]his IMPP is staff read only, therefore you cannot get
a copy."


       On November 21, 2019, a disciplinary hearing was held. A prison record states
that the reporting officer and Sieg both testified at the hearing and testimony was read
into the record. Following a recess, Sieg was found guilty of violating K.A.R. 44-12-
325(c). He was sanctioned with 10 days of disciplinary segregation and 30 days of
restrictions from privileges. Shortly thereafter, the warden reversed the 10 days of
disciplinary segregation.


                                              2
       After the hearing, Sieg appealed to the Secretary of Corrections' Designee. On
December 18, 2019, the Designee reviewed Sieg's appeal and approved the disciplinary
finding and sanction, reasoning that there was "[s]ubstantial compliance with
Departmental and Facility Standards and Procedures" and the "Hearing Officer's decision
was based on some evidence."


       Having exhausted his administrative remedies, Sieg petitioned the district court for
a writ of habeas corpus, under K.S.A. 2019 Supp. 60-1501, seeking judicial review of his
disciplinary violation and sanction. On January 23, 2020, the district court summarily
dismissed Sieg's petition concluding:


               "The sanctions imposed upon Petitioner were disciplinary segregation and
       restriction from privileges. These are not constitutionally protected. See Davis v. Finney,
       21 Kan. App. 2d 547, 559 (1995). In this case the sanctions imposed did NOT deprive the
       inmate of a constitutionally protected liberty interest, therefore this case should be
       summarily dismissed."


       Sieg filed a timely appeal.


                                               ANALYSIS

       Sieg raises two issues on appeal. First, he contends the district court erred by
summarily denying his K.S.A. 2019 Supp. 60-1501 petition because he "suffered a First
Amendment violation" and the district court failed to apply the proper test for
determining whether his rights were violated. Second, Sieg asserts that "K.A.R. 44-12-
325 is vague, overbroad, and violates the First Amendment." On the other hand, the
Secretary of Corrections argues that the district court properly determined that the
sanctions against Sieg do not rise to the level of a liberty interest and, therefore, Sieg's
due process rights were not implicated.


                                                     3
       Preliminarily, a brief summary of basic K.S.A. 2019 Supp. 60-1501 law and our
appellate standard of review is appropriate. To state a claim for relief under K.S.A. 2019
Supp. 60-1501, a petition must allege "shocking and intolerable conduct or continuing
mistreatment of a constitutional stature." Johnson v. State, 289 Kan. 642, 648, 215 P.3d
575 (2009). "[I]f, on the face of the petition, it can be established that petitioner is not
entitled to relief, or if, from undisputed facts, or from uncontrovertible facts, such as
those recited in a court record, it appears, as a matter of law, no cause for granting a writ
exists," then summary dismissal is proper. 289 Kan. at 648-49; see K.S.A. 2019 Supp.
60-1503(a). A district court should dismiss an inmate's K.S.A. 60-1501 petition if the
petitioner fails to assert a violation of a constitutionally protected interest. Anderson v.
McKune, 23 Kan. App. 2d 803, 806-07, 937 P.2d 16 (1997).


       Our court exercises unlimited review over a district court's summary denial of a
K.S.A. 60-1501 petition. Johnson, 289 Kan. at 649. Similarly, we exercise unlimited
review when considering whether an individual's right to due process under the
Fourteenth Amendment to the United States Constitution has been violated. 289 Kan. at
649.


       To determine whether an inmate states a due process claim, our court applies a
two-step analysis. First, we determine whether the State has deprived the inmate of life,
liberty, or property. If this first step is met, our court proceeds to the second step which is
to determine the nature and extent of the process to which the prisoner is entitled.
Washington v. Roberts, 37 Kan. App. 2d 237, 240, 152 P.3d 660 (2007) (citing Hogue v.
Bruce, 279 Kan. 848, 850-51, 113 P.3d 234 [2005]).


Summary Denial of K.S.A. 2019 Supp. 60-1501 Petition

       In his K.S.A. 60-1501 petition under the heading of "Protected Liberty Interest,"
Sieg complained that as a result of his disciplinary conviction he was sanctioned with

                                               4
segregation time and restriction from privileges. He sought review of the prison
disciplinary proceedings for violations of due process. In particular, Sieg complained that
he had never been affiliated with any gang or group organization, and that he had no
advance notice of what constitutes a security threat group. He questioned, "So how could
I or anyone ever know that this was a violation within the facility???"


       After reviewing the actual sanction imposed against Sieg, the district court
determined that the inmate was not deprived of a constitutionally protected interest. On
appeal, Sieg does not dispute the district court's finding that a restriction from privileges
for 30 days did not implicate a protected liberty interest. As a result, this argument is
abandoned. See State v. Arnett, 307 Kan. 648, 650, 413 P.3d 787 (2018).


       On the other hand, on appeal Sieg asserts that his due process rights were violated
because the district court did not consider whether the other consequences of his
disciplinary conviction—a property interest in the papers seized and a First Amendment
right to freedom of speech—implicated his liberty interests. But a fair reading of Sieg's
K.S.A. 60-1501 petition shows the gravamen of his complaint was his disciplinary
punishment for violating K.A.R. 44-12-325(c). In particular, Sieg sought district court
intervention claiming that it was unfair to punish him for violating the provisions of a
rule of which he was unaware.


       Under Kansas law, courts should consider the actual disciplinary sanction or
punishment imposed for a violation when determining whether the State has violated an
inmate's due process rights and deprived an inmate of life, liberty, or property. See
Hogue, 279 Kan. at 851; Ginn v. Hunt, No. 120,004, 2019 WL 1496293, at *2 (Kan. App.
2019) (unpublished opinion) (declining to change two-step analysis and finding Kansas
precedent "provides that when considering the first step—whether the State deprived the
inmate of life, liberty, or property—the court should consider the actual sanction or
punishment imposed for the violation"). This is because "[p]unishments never imposed

                                              5
do not implicate a protected liberty interest." Hardaway v. Larned Correctional Facility,
44 Kan. App. 2d 504, 505, 238 P.3d 328 (2010). Our court has found indirect
consequences of a prison regulation violation do not implicate an inmate's constitutional
rights because the consequences are "not part of the direct sanctions imposed on [the
inmate]." Seawood v. Pryor, No. 115,069, 2017 WL 262036, at *2 (Kan. App. 2017)
(unpublished opinion).


       In his briefing, Sieg does not acknowledge this precedent and fails to explain why
our court should consider consequences beyond the sanctions imposed for his
disciplinary violation when determining whether he has been deprived of life, liberty, or
property. Failure to support a point with pertinent authority or show why it is sound
despite a lack of supporting authority or in the face of contrary authority is akin to failing
to brief the issue. State v. Salary, 309 Kan. 479, 481, 437 P.3d 953 (2019). Despite the
fact that Sieg has failed to brief the issue upon which the district court ruled, we will
consider the sanction actually imposed on Sieg as a result of his violation of K.A.R. 44-
12-325(c) when determining whether he stated a claim for relief under K.S.A. 2019 Supp.
60-1501.


       Sieg was initially sanctioned with 10 days of disciplinary segregation, but this
sanction was later reversed by the warden. As noted earlier, "[p]unishments never
imposed do not implicate a protected liberty interest." Hardaway, 44 Kan. App. 2d at
505. Still, even if the sanction was imposed, a sanction of disciplinary segregation
typically does not rise to the level of a constitutionally protected liberty interest. See
Sandin v. Conner, 515 U.S. 472, 486, 115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995);
Hardaway, 44 Kan. App. 2d at 505. Our Supreme Court has specifically held that a
prisoner has no protected liberty interest in remaining in the general prison population.
Murphy v. Nelson, 260 Kan. 589, Syl. ¶ 9, 921 P.2d 1225 (1996). Thus, assuming this
sanction had been imposed, it did not deprive Sieg of a constitutionally protected liberty
interest.

                                               6
         On the other hand, Sieg was sanctioned with restriction from privileges for 30
days. But this sanction also did not implicate a protected liberty interest. Our court has
repeatedly found that a restriction on privileges does not implicate a protected liberty
interest because it does not represent a significant and atypical hardship in relation to the
ordinary incidents of prison life. Ramirez v. State, 23 Kan. App. 2d 445, 447, 931 P.2d
1265 (1997); Mitchell-Pennington v. Cline, No. 118,701, 2018 WL 2749967, at *2 (Kan.
App. 2018) (unpublished opinion). As a result, this sanction did not deprive Sieg of a
constitutionally protected interest.


         In summary, we find no error in the district court's summary denial of Sieg's
K.S.A. 60-1501 petition. The sanction imposed on Sieg by correctional authorities did not
deprive him of a constitutionally protected liberty interest.


Constitutionality of K.A.R. 44-12-325

         For his second issue on appeal, Sieg contends that "K.A.R. 44-12-325 is vague,
overbroad, and violates the First Amendment." The State does not proffer an argument
about this issue. The district court did not consider the issue or make any ruling regarding
whether the regulation was vague, overbroad, or violated the First Amendment. As a
result, as a preliminary matter, we consider whether this issue was raised in the district
court.


         Ordinarily, issues not raised before the district court may not be raised on appeal.
See State v. Kelly, 298 Kan. 965, 971, 318 P.3d 987 (2014). Moreover, constitutional
grounds for reversal asserted for the first time on appeal are not properly before the
appellate court for review. State v. Daniel, 307 Kan. 428, 430, 410 P.3d 877 (2018).
There are several exceptions to this rule, but Supreme Court Rule 6.02(a)(5) (2020 Kan.
S. Ct. R. 34) requires an appellant to explain why an issue that was not raised below
should be considered for the first time on appeal. Our Supreme Court has held that

                                               7
litigants who fail to comply with this rule risk a ruling that the issue is improperly
briefed, and the issue will be deemed waived or abandoned. State v. Williams, 298 Kan.
1075, 1085, 319 P.3d 528 (2014). Thereafter, our Supreme Court held that Supreme
Court Rule 6.02(a)(5) would be strictly enforced. State v. Godfrey, 301 Kan. 1041, 1044,
350 P.3d 1068 (2015).


       Sieg does not assert an exception to this general rule, rather he contends he
preserved this argument because in his K.S.A. 60-1501 petition, "he alleged violations of
the First, Fifth, Eighth, and Fourteenth Amendments." Sieg argues his pro se K.S.A. 60-
1501 petition should be construed "liberally and in a way to do it justice" and therefore
the petition "should be construed to allege that K.A.R. 44-12-325(c) is unconstitutional."
See State v. Kelly, 291 Kan. 563, 565, 244 P.3d 639 (2010) ("Pro se pleadings are
liberally construed, giving effect to the pleading's content rather than the labels and forms
used to articulate the defendant's arguments.").


       Sieg's argument is not persuasive. The central complaint of his K.S.A. 60-1501
petition is that he was wrongfully punished for violating K.A.R. 44-15-325 because he
was not a member of any security threat group (including the Sovereign Citizens), his
writings did not constitute a security threat, and he was unaware of this particular
administrative regulation. On the other hand, Sieg's K.S.A. 60-1501 petition did not
assert that K.A.R. 44-15-325 was vague, overbroad, and violated the First Amendment,
and in his request for relief, he did not ask for a declaration that the administrative
regulation was unconstitutional. Moreover, while Sieg attached a memorandum to his
petition asserting that "Violations of Amendments 1, 5, 8, and 14 have occurred," his
argument consisted of simply paraphrasing those four amendments without relating them
to any claim that K.A.R. 44-15-325 was unconstitutional.


       Upon a liberally construed review of Sieg's petition, we do not discern an
argument that K.A.R. 44-15-325 violates the First Amendment to the United States

                                              8
Constitution. Moreover, Sieg has failed to assert and argue an exception to the general
rule that a constitutional issue should be raised in the district court in order to preserve
the issue for appeal. Accordingly, we decline to review this argument.


       Affirmed.




                                               9